Case 5:19-cv-00373-JSM-PRL Document 40 Filed 09/09/20 Page 1 of 2 PageID 788




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

SUNIL BABWAH,

       Plaintiff,

v.                                                                Case No: 5:19-cv-373-Oc-30PRL

GEOVERA SPECIALTY INSURANCE
COMPANY,

       Defendant.


                                              ORDER
       On August 7, 2020, the Court granted Defendant’s motion to compel to the extent that it

ordered Plaintiff to pay to Defendant the reasonable attorney’s fees and expenses incurred by

Defendant in preparing and filing the motion. (Doc. 32). The Court directed Defendant to file an

affidavit supporting the request for fees and expenses and permitted Plaintiff to file a response in

opposition ten days thereafter. Defendant timely filed a motion for fees, with the Affidavit of

Attorney M. Robert Malani, supporting billing invoices, and attorney biographies. (Doc. 35).

Plaintiff has not filed a response in opposition and the time for doing so has passed.

       Because the Court has already found that Defendant is entitled to its reasonable expenses

and attorney’s fees incurred in preparing and filing the motion to compel, the only issue still open

for consideration is the amount of the reasonable expenses and fees. Defendant’s counsel, M.

Robert Malani, of Gordon Rees Scully Mansukhani, represents that he and co-counsel, Kristina L.

Marsh expended a total of 5.9 hours in preparing and filing the motion to compel at an hourly rate

of $235.00 for Attorney Marsh and $200.00 for Attorney Malani for a total of $1,197.50 in

attorney’s fees. Because Plaintiff failed to file a response in opposition, the Court lacks the benefit
Case 5:19-cv-00373-JSM-PRL Document 40 Filed 09/09/20 Page 2 of 2 PageID 789




of the scrutiny and analysis of the requested fees from the opposing party. See, e.g., Godoy v. New

River Pizza, Inc., 565 F. Supp. 2d 1345, 1347 (S.D. Fla. 2008) (noting that the adversarial process

normally aids the Court in determining whether the amount of attorney’s fees requested is

Areasonable). Nonetheless, even in the absence of a response from Plaintiff, the Court has a duty

to ensure that the requested fees are reasonable.

       Here, the Court concludes that the number of hours requested by Defendant are reasonable

for the preparation and filing of the motion to compel. Likewise, the requested hourly rates are

reasonable. Accordingly, Defendant’s motion (Doc. 35) is GRANTED. Within ten (10) days of

this Order, Plaintiff shall remit to Defendant $1,197.50 which represents Defendant’s reasonable

attorney’s fees and expenses incurred in the preparation and filing of the motion to compel.

       DONE and ORDERED in Ocala, Florida on September 4, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -2-
